DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, “n” has not been defined in Claim 14.  Also, notice that Claim 15 falls rejected with Claim 14 under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8, 11, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwack et al. (United States Patent Application Publication US 2013/0127917 A1), hereinafter referenced as Kwack.
	Regarding Claim 1, Kwack discloses “A display device” (Figure 1, Item 100 ‘display unit’, and Paragraph [0038]), “comprising: a housing” (Figure 1, Item 200 ‘housing’, and Paragraph [0038]), “a display touch module including a non-exposed area covered by the housing, an exposed area located outside the housing, and an active area disposed over the non-exposed area and the exposed area” (Figure 1, Item 100 ‘display unit’ (Notice that display unit, including a display panel 110 and touch panel 120, provides an active area over the exposed area of display unit 100 outside of housing 200 and provides an active area over the non-exposed area of display unit 100 inside of housing 200.)), “the display touch module including a display member configured to display a screen” (Figure 1, Item 110 ‘display panel’ (Notice that display panel provides a display member configured to display a screen.)), “and a touch member on the display member
and configured to sense a touch input” (Figure 1, Item 120 ‘touch panel’ (Notice that touch panel provides a touch member on display panel 100 to sense touch input.)), “and a boundary determining member configured to sense a capacitance of the touch member and calculate coordinates of an exposure boundary between the exposed area and non-exposed area of the display touch module” (Figure 1, Item 400 ‘controller’, Paragraph 
Regarding Claim 2, Kwack discloses everything claimed as applied above (See Claim 1). In addition, Kwack discloses “wherein the coordinates of the exposure boundary are changed according to a sliding of the display touch module” (Figure 4  and Paragraphs [0055] through [0056] (Notice that sliding of the display touch module 100 to right with an associated detected change in capacitance causes controller 400 processing to change exposure boundary coordinates (i.e. the property of light controlling element addressing)  to display a larger image (i.e. for the second display area DS2, the coordinates of the exposure boundary are changed in association with the larger display image.)).
Regarding Claim 3, Kwack discloses everything claimed as applied above (See Claim 2). In addition, Kwack discloses “wherein the display device is configured to display an image in an active area of the exposed area, and wherein the display device is 
Regarding Claim 4, Kwack discloses everything claimed as applied above (See Claim 3). In addition, Kwack discloses “wherein, when the exposed area is expanded according to the sliding of the display touch module, the image displayed in the exposed area is expanded” (Figure 4 (Notice in the progressing of Figure 4 that as display touch module is slid out of housing 200, the exposed display area is expanded to the right, and the image in the expanded display area (i.e. from DS1 to DS2 and DS2 to DS3) is expanded along with the area.)).
Regarding Claim 5, Kwack discloses everything claimed as applied above (See Claim 1). In addition, Kwack discloses “wherein the display touch module is a flexible display touch module” (Figure 5 (Notice that display touch module 100 is flexibly rolled into housing 200.)), “and further includes a bending area” (Figure 5 (Notice that display touch module has a bending area inside of housing 200.)), “and a first non-bending area” (Figure 5 (Notice that a first non-bending area is to the top of display touch module 100 (i.e. the surface closest to the label ‘DA’.), “and a second non-bending area at opposite sides of the bending area” (Figure 5 (Notice that a second non-bending area is to the bottom of display touch module 100 (i.e. the surface closest to the label ‘100’, where the first and second non-bending areas are at opposite sides of the curved bending area 
Regarding Claim 6, Kwack discloses everything claimed as applied above (See Claim 5). In addition, Kwack discloses “wherein the exposed area includes at least a portion of the bending area and the first non-bending area” (Figure 6 (Notice that the exposed area DA outside of housing 200 includes the previously bent portion in the bending area and the first non-bending area (i.e. initial DA) as the display is slide out.)), “and wherein the display device is configured to display an image in an active area of the exposed area and is configured not to display an image in an active area of the non-exposed area” (Figure 1, Item DA ‘display area’ (Notice that the display device of Figure 1 is configured to display an image in an active area of the exposed area (i.e. notice that display area DA is provided in the active area of 100 that is exposed) and not to display an image in an active area of the non-exposed area inside of housing 200 (i.e. notice that display are DA is not provide in the active area of 100 that is inside of housing 200).)).
Regarding Claim 7, Kwack discloses everything claimed as applied above (See Claim 6). In addition, Kwack discloses “wherein the display device is configured to display the image in the first non-bending area, and is configured not to display the image in the bending area” (Figure 1, Item ‘DA’ (Notice that the display device of Figure 1 is configured to display an image in the first non-bending area and not display an image in the bending area when the bending area remains in its position inside housing 200 and is no longer included in the exposed area.))
Claim 8, Kwack discloses everything claimed as applied above (See Claim 1). In addition, Kwack discloses “wherein the boundary determining member includes a sensor configured to sense a capacitance of the touch member” (Figure 1, Item 400 ‘controller’, Paragraph [0042], and Figure 4, Paragraph [0055] (Notice that controller 400 serves as a boundary determining member that senses the capacitance of touch panel 120.)), “and a boundary calculator configured to calculate coordinates of the exposure boundary” (Figure 1, Item 400 ‘controller’, Paragraph [0042], and Figure 4, Paragraph [0055] (Notice that a change of image size displayed is according to coordinates (i.e. the property of light controlling element addressing) of an expanded display area that are calculated during image display processing (i.e. controller 400 including a processor that performs the image display processing).)).
Regarding Claim 11, Kwack discloses “A method of driving a display device” (Figure 1, Item 100 ‘display unit’, Paragraph [0038] and Figure 4, Paragraphs [0054] – [0058]), “which comprises a display touch module displaying an image” (Figure 1, Item 110 ‘display panel’ (Notice that display panel provides a display member to display an image.)), “and a touch member on the display member and configured to sense a touch input” (Figure 1, Item 120 ‘touch panel’ (Notice that touch panel provides a touch member on display panel 100 to sense touch input.)), “the display module including a non-exposed area covered by a housing and an exposed area located outside the housing” (Figure 1, Item 100 ‘display unit’ (Notice that display unit, including a display panel 110 and touch panel 120, provides an active area over the exposed area of display unit 100 outside of housing 200 and provides an active area over the non-exposed area of display unit 100 inside of housing 200.)), “the method comprising: measuring a capacitance of the touch 
Regarding Claim 17, Kwack discloses everything claimed as applied above (See Claim 11). In addition, Kwack discloses “in determining of the coordinates of the exposure boundary, the coordinates of the exposure boundary change according to a sliding of the display touch module” (Figure 4  and Paragraphs [0055] through [0056] (Notice that sliding of the display touch module 100 to right with an associated detected change in capacitance causes controller 400 processing to change exposure boundary coordinates (i.e. the property of light controlling element addressing) to display a larger image (i.e. for the second display area DS2, the coordinates (i.e. the property of light controlling element 
Regarding Claim 18, Kwack discloses everything claimed as applied above (See Claim 17). In addition, Kwack discloses “further comprising expanding the image displayed in the exposed area when the exposed area is expanded according to the sliding of the display touch module” (Figure 4 (Notice in the progressing of Figure 4 that as display touch module is slid out of housing 200, the exposed display area is expanded to the right, and the image in the expanded display area (i.e. from DS1 to DS2 and DS2 to DS3) is expanded along with the area.)).
Regarding Claim 19, Kwack discloses everything claimed as applied above (See Claim 11). In addition, Kwack discloses “wherein the display touch module is a flexible display touch module” (Figure 5 (Notice that display touch module 100 is flexibly rolled into housing 200.)), “and further includes a bending area” (Figure 5 (Notice that display touch module has a bending area inside of housing 200.)), “and a first non-bending area” (Figure 5 (Notice that a first non-bending area is to the top of display touch module 100 (i.e. the surface closest to the label ‘DA’.), “and a second non-bending area located at opposite sides of the bending area” (Figure 5 (Notice that a second non-bending area is to the bottom of display touch module 100 (i.e. the surface closest to the label ‘100’, where the first and second non-bending areas are at opposite sides of the curved bending area inside of housing (i.e. to the top and opposite bottom), “and wherein the first non-bending area and the second non-bending area overlap each other in a thickness direction” (Figure 5 (Notice that the top and bottom of display touch module 100 overlap each other in the top to bottom thickness direction.)).
Claim 20, Kwack discloses everything claimed as applied above (See Claim 19). In addition, Kwack discloses “wherein the exposed area includes at least a portion of the bending area and the first non-bending area” (Figure 6 (Notice that the exposed area DA outside of housing 200 includes the previously bent portion in the bending area and the first non-bending area (i.e. initial DA) as the display is slide out.)), “and wherein the method includes displaying the image in the first non-bending area, and not displaying the image in the bending area” (Figure 1, Item ‘DA’ (Notice that the display device of Figure 1 is configured to display an image in the first non-bending area and not display an image in the bending area when the bending area remains in its position inside housing 200 and is no longer included in the exposed area.))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack in view of Bokma et al. (United States Patent US 10,095,345 B2), hereinafter referenced as Bokma.
Regarding Claim 9, Kwack discloses everything claimed as applied above (See Claim 8). In addition, Kwack discloses “wherein the touch member includes [ ] a sensing line, and wherein the sensor is electrically connected to the sensing line” (Figure 1, Item 400 (Notice that touch member 120 includes a sensing line (i.e. leftmost line near connection to touch member 120) that is electrically connected to the sensor provide by controller 400.)). However, Kwack fails to explicitly disclose “a driving line”.
In a similar field of endeavor, Bokma teaches a touch screen 430 that includes drive lines D0-D4 to enable capacitive touch detection (Figure 4A, Column 8, Lines 23 – 59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a driving line” because one having ordinary skill in the art would want to sense a touch at an intersection of a drive line and sense line (Bokma, Column 8, Lines 1 – 5).
Regarding Claim 10, Kwack discloses everything claimed as applied above (See Claim 1). In addition, Kwack fails to explicitly disclose “wherein the boundary determining member is configured to sense at least one of mutual capacitance and self-capacitance of the touch member”. However, Bokma teaches a mutual capacitive touch screen device 432 for determining the location of touch and the alternative inclusion of a self-capacitive touch sensing device (Figure 4A and Column 8, Lines 38 – 41).

Regarding Claim 12, Kwack discloses everything claimed as applied above (See Claim 11). In addition, Kwack fails to explicitly disclose “wherein the determining of the coordinates of the exposure boundary includes comparing the measured capacitance value with a capacitance threshold value”. However, Bokma teaches the positive determination of an intended touch on a touch detection device via comparison of a measured value with a threshold value (Column 8, Lines 53 – 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the determining of the coordinates of the exposure boundary includes comparing the measured capacitance value with a capacitance threshold value” because one having ordinary skill in the art would want to reject false detections.
Regarding Claim 13, Kwack discloses everything claimed as applied above (See Claim 12). In addition, Kwack fails to explicitly disclose “wherein the determining of the coordinates of the exposure boundary comprises calculating coordinates where the measure capacitance is equal to the capacitance threshold value”. However, Bokma teaches the positive determination of an intended touch on a touch detection device when a measured value is at least equal to a threshold value (Column 8, Lines 53 – 55).

Regarding Claim 16, Kwack discloses everything claimed as applied above (See Claim 11). In addition, Kwack fails to explicitly disclose “wherein the capacitance measured in the determining of the coordinates of the exposure boundary is at least one of mutual capacitance and self-capacitance”. However, Bokma teaches a mutual capacitive touch screen device 432 for determining the location of touch and the alternative inclusion of a self-capacitive touch sensing device (Figure 4A and Column 8, Lines 38 – 41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the capacitance measured in the determining of the coordinates of the exposure boundary is at least one of mutual capacitance and self-capacitance” because one having ordinary skill in the art would want to increase detection resolution by utilizing projected capacitance sensing over surface capacitance sensing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 24, 2022